Citation Nr: 0407493	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a broken jaw resulting 
in extracted teeth.  


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daugher


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.                 


FINDING OF FACT

The appellant had a broken jaw during his period of active 
military service which resulted in extracted teeth.  


CONCLUSION OF LAW

A broken jaw resulting in extracted teeth was incurred during 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in May 2001 of the 
evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Board further observes that there 
is no indication that there is 


additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of his claim, including at a 
hearing before the Board in August 2003.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, the Board observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  The Board 
also finds that in light of the decision herein, the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection for a broken jaw resulting in extracted teeth, and 
has been provided assistance in obtaining the evidence.  
Thus, the Board finds that no additional notice or duty to 
assist is required under the provisions of 38 C.F.R. § 3.159.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such 


instances, a grant of service connection is warranted only 
when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the appellant's claims 
file is a rebuilt folder.  In this regard, a VA letter, dated 
in December 1993, shows that at that time, it was noted that 
the appellant's claims folder had not been found and that a 
"rebuilt folder [was] enclosed."  

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for a broken jaw 
resulting in extracted teeth is warranted.  In the instant 
case, the appellant contends that during service, he broke 
his jaw.  The appellant states that his jaw was wired shut, 
and that his front teeth were pulled so that he could eat.  
He indicates that when his jaw was healed, a partial upper 
plate was made.  According to the appellant, following his 
discharge, he received dental care from a Dr. S. at the VA 
Medical Center (VAMC) in Roanoke, Virginia.  The appellant 
notes that in approximately 1949, Dr. S. pulled all of his 
remaining teeth and made full upper and lower plates.  He 
reports that his current dentures were made at the VAMC in 
Salem, Virginia, in March 1977.  

The appellant's service medical records are sparse and 
consist of the appellant's entrance examination dated in 
March 1944, a chest x-ray report dated in March 1944, and an 
undated dental record.  The dental record shows that the 
appellant had a "partial upper denture."  In addition, the 
evidence of record also includes a copy of a service medical 
record dated in November 1944 that shows that at that time, 
the appellant had a broken jaw.  It was also noted that the 
appellant needed to be excused from all activities which 
would "interfere with [illegible] of this case."  

In February 2000, the appellant submitted a copy of a VA 
appointment card.  The card reflects that the appellant had 
VA dental appointments in February and March 1977.  

In August 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that while he was in the Navy, he broke his jaw.  
The appellant stated that his jaw was subsequently wired shut 
for nine weeks, and that during that period of time, some of 
his teeth were pulled so that he could eat.  He indicated 
that after his jaw healed, a partial plate was made.  
According to the appellant, following his jaw injury, he 
developed chronic jaw pain and locking.  The appellant 
testified that following his discharge, he sought treatment 
from a VA dentist, Dr. S., and that in approximately 1949, 
Dr. S. pulled the rest of his teeth and made a set of 
dentures.  He indicated that in 1977, Dr. S. made him a new 
set of dentures.  According to the appellant, at present, he 
still had some locking of his jaw.  

In this case, the Board notes that although the appellant's 
service medical records are sparse, the records support the 
appellant's contentions.  Specifically, the appellant's 
service medical records show that in November 1944, the 
appellant experienced a broken jaw.  In addition, although 
the records do not actually reflect that the appellant had to 
have some teeth extracted because of his broken jaw, the 
records do show that he had a "partial upper denture," 
thereby supporting his contention that he had to have a 
partial upper plate made after his jaw healed because some of 
his teeth had been removed at the time of his jaw injury so 
that he could eat.  In addition, the Board observes that the 
VA appointment card showing that the appellant had VA dental 
appointments in February and March 1977 support the 
appellant's contention that he had to have his dentures 
replaced in 1977.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(B) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, the preponderance of the evidence 
is not against the appellant's claim for entitlement to 
service connection for a broken jaw resulting in extracted 
teeth.  Accordingly, with any doubt resolved in the 
appellant's favor, entitlement to service connection for this 
disorder is warranted.  


ORDER

Entitlement to service connection for a broken jaw resulting 
in extracted teeth is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



